Citation Nr: 1805730	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent, since October 15, 2009, for degenerative joint disease of the lumbar spine. 

2.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy. 

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1960 to February 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 and in July 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  In March 2015, the Board issued a decision in which it granted a higher 40 percent rating for degenerative joint disease of the lumbar spine prior to October 15, 2009, but maintained the prior 20 percent rating thereafter; furthermore, the decision granted an increased 20 percent rating for the bilateral lower extremity radiculopathy from October 15, 2009, but maintained the 10 percent rating prior to that date.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

Based on a Joint Motion for Remand (Joint Motion), the Court issued an order in November 2015 in which it remanded to the Board the issue of whether the Veteran was entitled to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine from October 15, 2009.  The assignment of a 40 percent rating for degenerative joint disease of the lumbar spine prior to October 15, 2009 was not disturbed.  The Court also determined that the Veteran abandoned his appeal of the Board's denial of entitlement to an initial rating in excess of 10 percent for bilateral lower extremity radiculopathy prior to January 20, 2012 and in excess of 20 percent thereafter.  

Pursuant to the November 2015 Joint Motion, the Board in January 2016 remanded the issue of entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine to the Agency of Original Jurisdiction (AOJ).  Subsequently, however, it was discovered that following the November 2015 Joint Motion VA provided the Veteran what is commonly referred to as a "90-day" letter without also providing one to his representative.  Therefore, the January 2016 Board remand was vacated by a February 2016 Order to Vacate.  

The Veteran has recently filed separate claims for TDIU and for increased ratings of the bilateral lower extremity radiculopathy, both of which were denied in a July 2016 rating decision.  The Board subsequently took jurisdiction of the bilateral lower extremity radiculopathy claims after the Veteran submitted a notice of disagreement with the July 2016 denial pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, the Board found that the issue of TDIU was still before it as per Rice V. Shinseki, 22 Vet. App. 447 (2009).  In order to pursue further development of the individual claims, the Board then remanded all four issues to the RO in September 2016.  Following the issuance of a statement of the case and a supplemental statement of the case in October 2017, all four issues were certified to the Board in order for it to adjudicate them. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012). 


FINDINGS OF FACT

1.  From October 15, 2009, the Veteran's degenerative joint disease of the lumbar spine was manifested by forward flexion of no less than 0 to 40 degrees, and no abnormal gait, spinal contour, ankylosis, or intervertebral disc syndrome requiring prescribed bed rest of four weeks or more.  

2.  During the entire pendency of the appeal, there has been objective evidence of right lower extremity radiculopathy manifested by no more than moderate, incomplete paralysis of the sciatic nerve.   

3.  During the entire pendency of the appeal, there has been objective evidence of left lower extremity radiculopathy manifested by no more than moderate, incomplete paralysis of the sciatic nerve.   
4.  During the entire period on appeal, the Veteran was not precluded due to the impact of his service-connected disabilities from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine from October 15, 2009 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating in excess of 20 for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a disability rating in excess of 20 for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for entitlement to TDIU have not been met.  38 C.F.R. § 4.16(b) (2017); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, other than TDIU which is addressed as a distinct issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Degenerative Joint Disease of the Lumbar Spine

The Veteran is currently in receipt of a 40 percent disability rating for degenerative joint disease of the lumbar spine prior to October 15, 2009, and a 20 percent rating thereafter.  As noted, the Court in the November 2015 Joint Motion determined that the Veteran had withdrawn his claim of entitlement to a rating in excess of 40 percent for the period prior of October 15, 2009; as such, the Board will only consider whether the Veteran is entitled to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine from October 15, 2009.  

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242 (2015).  The General Rating Formula provides for a 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

According to the Formula for Rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total during of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The decreased rating from 40 percent to 20 percent was based on an October 2009 VA examination.  During that examination the Veteran reported that he had two back surgeries in the past, one in 1971 and one in 2004, and detailed symptoms of nocturia, erectile dysfunction, numbness, paresthesias, unsteadiness, fatigue, decreased motion, stiffness, weakness, and acute pain.  Range of motion testing revealed the following: forward flexion of 0 to 50 degrees, extension of 0 to 10 degrees, and bilateral lateral flexion and lateral rotation of 0 to 20 degrees.  After repetitive motion, flexion was reduced to 0 to 40 degrees and the Veteran exhibited no extension whatsoever.  A sensory examination revealed hypoactive sensation throughout the lower extremities, while a radiological examination revealed degenerative changes at all levels.  It was the examiner's opinion that the degenerative joint disease resulted in a moderate to severe impact on the Veteran's usual daily activities.  The examiner did not opine, however, as to the occupational impact of the condition, stating only that the Veteran was not employed at the time of the examination. 

The Veteran was afforded a new VA examination in January 2012 to again evaluate the nature and severity of his degenerative joint disease.  He reported that he experienced constant low back pain and that he had been receiving treatment from pain specialists for several years.  Range of motion testing revealed the following: forward flexion of 0 to 60 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 20 degrees, left lateral flexion of 0 to 10 degrees, and no limitation of right or left lateral rotation.  Repetitive motion did not result in any changes in the testing.  Functional loss was evaluated as less movement than normal as well as pain on movement.  

The examiner further noted that the Veteran exhibited localized tenderness through the lumbar spine as well as pain and weakness throughout the lower extremities.   Reflex testing revealed a hypoactive right knee and hypoactive bilateral ankles.  The Veteran could not lift his left leg on examination.  The examiner, however, did not diagnose any associated radiculopathy.  The examiner also noted that the Veteran had intervertebral disc syndrome that resulted in incapacitating episodes over the past 12 months, but did not specify with what frequency the incapacitating episodes occurred.  A radiological examination revealed multilevel moderate disk space disease with syndesmophytes and severe hypertrophic facet changes, which was not significantly changed from the October 2009 examination.  

In summation, the examiner found that the degenerative joint disease resulted in impairment in the Veteran's occupational functioning.  In discussing that impairment, the examiner noted that the Veteran reported experiencing intermittent numbness of the left lateral leg to the ankle, and further detailed that the Veteran was only able to walk one quarter of a mile slowly with a cane.  As the examiner reported, an associated sensory examination reflected neuropathy affecting multiple nerve roots in the bilateral lower extremities as well as multilevel lumbar stenosis, over which was layered peripheral neuropathy.  

VA treatment records indicate that the Veteran first established care with VA in June 2012, at which point he was evaluated as having significant low back pain and difficulty with ambulation, which was attributed to a variety of different conditions, to include the low back pain and associated radiculopathy.  

The Veteran was afforded yet another VA examination to evaluate the severity of the degenerative joint disease of the lumbar spine in August 2013.  Range of motion testing revealed the following: forward flexion of 0 to 60 degrees, extension of 0 to 10 degrees, left and right lateral flexion of 0 to 10 degrees, and left and right lateral rotation of 0 to 20 degrees.  No change was noted after repetitive use testing.  Functional impairment was noted as less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner noted localized tenderness, but did not specify where.  Reflex testing showed hypoactive reflexes in the bilateral ankles, and sensory examination confirmed that there was decreased sensation in the right ankle but not the left.  The examiner found evidence of mild bilateral lower extremity radiculopathy involving the sciatic nerve roots with moderate pain and mild numbness bilaterally.  Furthermore, the examiner found evidence of intervertebral disc syndrome, but did not note that the Veteran had any incapacitating episodes in the past 12 months.  In conclusion, the examiner determined that the degenerative joint disease had no impact on the Veteran's occupational functioning.  

Private medical records from indicate that the Veteran had a caudal steroid injection in July 2013, with subsequent records showing that the procedure led to temporary relief of his pain symptoms. The most recent private medical records, dated in October 2017, show that the Veteran continues to receive treatment for low back pain in the form of pain medication 

The RO scheduled the Veteran for another VA examination in June 2016 to evaluate the degenerative joint disease while jurisdiction still rested with the Board; nevertheless, the examination is part of the record and is thus under consideration presently.  During the examination, he reported increased low back pain and stiffness, and exhibited extremely restricted ambulation with a wheeled walker.  .  Range of motion testing revealed the following: forward flexion of 0 to 60 degrees, extension of 0 to 5 degrees, left and right lateral flexion of 0 to 10 degrees, and left and right lateral rotation of 0 to 20 degrees.  No change was noted after repetitive use testing.  The examiner noted evidence of pain with weight bearing as well as localized tenderness of palpation of the lumbar paraspinous soft tissues.  No radiculopathy or intervertebral disc syndrome was noted.  It was the examiner's opinion that the degenerative joint disease did not result in any impairment of occupational functioning.  

The Veteran submitted a private medical opinion from a Dr. W.B.L. dated in June 2016.  After confirming that he had reviewed the entire claims file and spoken with the Veteran over the phone, the Dr. W.B.L. opined that it was at least as likely as not that the Veteran's demonstrated improvement in range of motion testing on the October 2009 VA examination and the subsequent examinations was actually an error in testing and thus that it was incorrect to conclude that the Veteran's low back disorder had improved since service connection was initially granted in August 2007.  In support thereof,  Dr. W.B.L. referred to medical literature which tended to show that errors in range of motion testing were common, especially with morbidly obese examinees such as the Veteran.  Dr. W.B.L. also detailed the Veteran's reported and observed difficulties with ambulation and stability and how these difficulties had increased in severity over time.  

The Veteran was most recently afforded a VA examination to evaluate the severity of his degenerative joint disorder of the lumbar spine in August 2017.  The Veteran had motion of the lumbar spine, but it was described as abnormal.  Range of motion testing revealed the following: forward flexion of 0 to 70 degrees, left and right lateral flexion of 0 to 30 degrees, left and right lateral rotation of 0 to 30 degrees, and no extension whatsoever.  No change was noted after repetitive use testing.  The examiner noted evidence of pain with weight bearing as well as localized tenderness in the L5 region.  The examiner also reported that the Veteran could only walk about 10 feet at a time.  Reflex testing revealed hypoactive bilateral knees and ankles, while a sensory examination showed decreased sensation in the bilateral lower leg and ankle as well as decreased sensation in the bilateral toes.   Radiculopathy was noted as being moderate in severity.  It was the examiner's opinion that the low back disorder contributed to impairment in the Veteran's occupational functioning as it limited his standing and walking potential, although they noted that this limitation was due in part to the back as well as several other issues.  When asked for additional factors contributing to disability, the examiner noted disturbances of locomotion, interference with sitting, and interference with standing.  In terms of IVDS and whether it required bed rest, the examiner noted that the Veteran did not have IVDS.  No related bowel or bladder dysfunction was indicated, and the examination was negative for ankylosis.

Upon consideration of the evidence of record, the Board finds that the Veteran's disability picture for degenerative joint disease of the lumbar spine did not reflect symptomatology which met the criteria for the assignment of a disability rating in excess of 20 percent at any point from October 15, 2009.  Range of motion testing on all of the VA examinations warrants no more than the already assigned 20 percent rating, as the Veteran had forward flexion no worse than 40 degrees.  Furthermore, the Veteran was not evaluated as having doctor-prescribed bedrest, abnormal gait, or ankylosis at any time during the pendency of the appeal, which are alternative means of attaining a higher rating under the diagnostic criteria.  The Board acknowledges the extensive history of the Veteran having experienced low back pain since service and his assertion that his low back pain severely limits his ambulation, but the presence of pain and restricted ambulation in and of itself does not suggest that he experienced functional loss commensurate with a rating in excess of 20 percent.  

The Board further acknowledges Dr. W.B.L.'s opinion that it was more likely than not that the October 2009 VA examination results were inaccurate, but finds that this opinion lacks merit.  Although Dr. W.B.L. cites to medical literature discussing an unfortunate trend of overestimation of range of motion on spinal examinations, he does not refer to any specific evidence in the record which would suggest that overestimation occurred on any of the four VA examinations afforded to the Veteran during the time period at issue.  Without highlighting explicit errors or inaccuracies in the examinations the results of which were questioned, the Board cannot view Dr. W.B.L.'s assertions as anything more than speculation as to possible inaccuracies in the record.  The Board also notes that Dr. W.B.L. has never actually examined the Veteran himself, and based his opinion solely on a review of the record and phone interviews with the Veteran.  Accordingly, the Board accords Dr. W.B.L.'s June 2016 opinion with little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (a medical opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone).

The Board has reviewed the Veteran's lay testimony and the private treatment records he submitted in support of his claim, but this evidence does not tend to show that the symptoms of his degenerative joint disease warranted a rating in excess of 20 percent.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his degenerative joint disease of the lumbar spine. 

As discussed, the Board has considered evidence of functional loss and whether such evidence would warrant a disability rating in excess of those assigned during the pendency of the appeal.  The 20 percent rating was granted with consideration of the functional loss stemming from the Veteran's symptoms of pain, weakness, and instability.  For the additional functional loss to warrant a higher rating, that loss must rise to the level of either forward flexion restricted to 30 degrees or favorable ankylosis of the entire thoracolumbar spine as is necessary for entitlement to the next degree of disability, which has not been shown.  Therefore, the Board finds that the assigned rating adequately contemplates the functional impairment resulting from the Veteran's back disorder.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The evidence of record also does not show associated objective neurologic abnormalities associated with the Veteran's degenerative joint disease other than the separately rated bilateral lower extremity radiculopathy.  There is accordingly also no basis for separate evaluations for any such disorders.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Finally, while the Veteran was described as having incapacitating episodes in January 2012, he has never been shown to have required doctor-prescribed bedrest to the extent that would warrant a higher rating.  

In summary, there is no basis for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine, and this claim must be denied.

Bilateral Lower Extremity Radiculopathy

Although the Veteran has been awarded separate 20 percent ratings for the right and left lower extremity radiculopathy, as the evidence pertinent to both claims is essentially the same, the Board will consider them together.  To that end, the Veteran filed his current claim of entitlement to a rating in excess of 20 percent for right and left lower extremity radiculopathy in February 2016; therefore, pursuant to regulation the Board will restrict its analysis to the period of time within a year prior to the date of the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition to the VA spinal examinations discussed above, the Veteran was afforded a separate peripheral nerve examination in June 2016.  As per a review of the record, the examiner set forth diagnoses of spinal stenosis of the lumbar and cervical regions with neurogenic claudication as well as peripheral nerve disease.  The Veteran reported experiencing moderate pain at all of the extremities, with severe pain intermittently, as well as mild paresthesias at all of the extremities and mild numbness of the bilateral lower extremities.  A reflex examination showed hypoactive reflexes of the right knee and bilateral ankles, while a sensory examination revealed incomplete paralysis of a moderate severity in the bilateral sciatic nerves.  This was confirmed by an EMG test dated in June 2016.  The examiner concluded by finding that the peripheral nerve conditions would limit the Veteran's ability to engage in work requiring standing, lifting, or prolonged walking.  

After reviewing the separate June 2016 peripheral nerve examination as well as considering the many spinal examinations and available treatment records, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for either right or left lower extremity radiculopathy during the period at issue.   Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 20 percent rating is warranted for incomplete paralysis of the sciatic nerves of moderate severity, while a 40 percent rating is warranted for incomplete paralysis of the sciatic nerves that is moderately severe in nature.  In defining the distinction between the 20 and 40 percent rating, 38 C.F.R. § 4.124a provides that the rating should be either for the mild or at most the moderate degree is the involvement of the nerves is wholly sensory.  Here, there is no indication that the Veteran experiences symptomatology of incomplete paralysis any more severe than pain and numbness, both of which are sensory in nature.  Thus, the Board finds that at most the Veteran is entitled to the currently assigned 20 percent rating for both the right and left lower extremity radiculopathy. 

TDIU

As discussed, the issue of TDIU was found to have been raised by the Board in its September 2016 remand pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In coming to that conclusion, the Board tied the TDIU to the increased rating claim for the degenerative joint disease of the lumbar spine; thus the Board will consider the applicability of TDIU from the time of the Veteran's original increased rating claim dating back to August 2007.  

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the period from August 30, 2007 to October 26, 2007, the Veteran was service connected for degenerative joint disease of the lumbar spine, with a disability rating of 40 percent.  Effective October 26, 2007, the Veteran was awarded separate 10 percent ratings for right and left lower extremity radiculopathy, which increased the total combined evaluation to 50 percent.  Thereafter, although the rating of the degenerative joint disease of the lumbar spine was decreased to 20 percent effective October 15, 2009, the ratings for both the right and left lower extremity radiculopathy were increased to 20 percent each, effectively maintaining the 50 percent rating from that date.  Thus, at no point during the pendency of the appeal did the assigned ratings meet the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  That being said, the Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

In connection with the Veteran's TDIU claim, he submitted a formal application on VA Form 21-8940 dated in February 2012.  On the application he stated that his disability first affected his full-time employment in 1989, but he acknowledged that he continued to work full time as an electronic technician until May 1996, and then worked in various other positions until finally ceasing work in 2000.  He also noted that he missed about three months per year from illness when he worked as an electronic technician.  On an attached letter, he stated that his service-connected conditions began to affect his work life while he worked as an electronic technician with the United States Postal Service, and that he had to leave his temporary job as a data-entry technician with the U.S. Census Bureau due to the fact that he experienced difficulty sitting for extended amounts of time and was unable to twist or bend over.  He further elaborated that sitting in chair was uncomfortable as he had to constantly adjust his position to relieve the pressure in his legs, and that he had extreme difficulty ambulating.  

As part of the development for the TDIU claim, the RO sought information from the Veteran's former employers regarding his work and the reasons for him ceasing his employment.  In a June 2016 correspondence, a representative from the U.S. Census Bureau reported that the Veteran worked for the Census Bureau from January 2000 to May 2000, and lost no time during that period due to disability.  The representative also stated that the Veteran was terminated from the position due to lack of available work.  The record shows that the RO attempted to obtain employment information from the Veteran's other former employers but that no other employers provided the requested information.  

After reviewing the relevant evidence of record, the Board does not find that the Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment.  Again, the fact that the Veteran was unemployed from May 2000 onward is not determinative; instead, the ultimate question is whether he was incapable of performing the physical and mental required by employment during the relevant period because of service-connected disability.  Van Hoose, 4 Vet. App. at 363.  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

At no point during the pendency of the appeal has any VA examiner ever found that the Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment.  Although the August 2017 VA examiner found that the low back disorder contributed to impairment in the Veteran's occupational functioning as it limited his standing and walking potential, they also noted that this limitation was due to the back disorder and radiculopathy only in part, and that the Veteran had several other health issues which contributed to his occupational impairment.   Furthermore, the Board notes that the August 2017 VA examiner did not state that the Veteran could not carry out the type of sedentary work that he was doing in 2000, nor has any other VA examiner ever stated as such. 

The Board acknowledges that Dr. W.B.L. opined that it was at least as likely as not that the Veteran's back disorder and associated radiculopathy precluded him from securing and maintaining employment.  In support thereof, however, Dr. W.B.L. referred to the 2009 and 2012 VA examinations, discussed above, and completely ignored the fact that neither examiner who set forth an opinion in those examinations stated that the degenerative joint disease of the lumbar back and the bilateral lower extremity radiculopathy precluded employment.  Dr. W.B.L. appeared to equate those examiner's findings that the low back disorder and associated radiculopathy resulted in some impairment in occupational functioning to a determination that the conditions wholly precluded the Veteran from securing and maintaining employment, and that simply is not the case.  Dr. W.B.L. did not refer to any evidence in the record which suggested that the Veteran's service-connected disabilities precluded him from working; therefore, the Board accords his opinion with little probative weight.  

In conclusion, the Board finds that the preponderance of the evidence is against referring the Veteran's TDIU claim for extraschedular consideration.  Although the Veteran has consistently maintained that he stopped working in 2000 due to the symptoms of pain and discomfort attributable to his degenerative joint disease and associated radiculopathy, there is no evidence in the record which shows that he was actually precluded from substantially gainful employment at any point during the pendency of the appeal as due to his service-connected disabilities.  Accordingly, the Board finds that referral of the Veteran's TDIU claim for extraschedular consideration is not warranted, and the claim is denied. 
 

ORDER

A rating in excess of 20 percent from October 15, 2009 for degenerative joint disease of the lumbar spine is denied.  

A rating in excess of 20 percent for right lower extremity radiculopathy is denied. 

A rating in excess of 20 percent for left lower extremity radiculopathy is denied. 

TDIU is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


